       Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


_______________________________
                                             )       Civil Action No. 1:19-cv-12333
BLUE SKY TOWERS II, LLC                      )
d/b/a DSTMA II, LLC
Plaintiff                        )
                                 )
v.                               )
                                 )
THE TOWN OF MASHPEE,             )
TOWN OF MASHPEE PLANNING         )
BOARD, and MARY WAYGAN,          )
JOSEPH CUMMINGS, JOSEPH          )
CALLAHAN, JOHN PHELAN, and       )
DENNIS BALZARINI as they are     )
members of the PLANNING BOARD    )
OF THE TOWN OF MASHPEE           )
Defendants                       )
                                 )
                                 )
_______________________________ )


        MEMORANDUM OF LAW IN SUPPORT OF MOTION TO INTERVENE

                                          Introduction

On November 13, 2019, the Plaintiff Blue Sky Towers II, LLC (“Blue Sky”) filed this action

purporting to challenge the Mashpee Planning Board’s denial of a special permit which was

necessary to allow Blue Sky to construct a cellular tower on land owned by the Defendant Town

of Mashpee (“Town”). Rather, than actually being a legitimate lawsuit to overturn a local decision,

this lawsuit was nothing more than collusive action between the Town and Blue Sky to trick the

federal district into issuing a judgment that the Town and Blue Sky would then use as a means to




                                                 1
        Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 2 of 14



attempt to end the Intervenors’1 state court lawsuit challenging a variance issued by the Mashpee

Zoning Board of Appeals (“ZBA”) under the Massachusetts Zoning Act. As such, the

Massachusetts District Court should allow the Intervenors to intervene in this proceeding so that

they may either appeal the decision and/or move to amend the judgment entered by this Court to

clearly state that their state court action regarding the variance issued by the ZBA was not rendered

moot by the judgment.


                                                 Summary

The Court should allow the Intervenors to intervene in the instant matter as they are afforded the

opportunity to intervene as a matter of right, given that the disposition of this case will impair or

impede the Intervenors' ability to protect their interests unless they are adequately represented in

connection with the instant matter. In particular, the Plaintiff and Defendants filed this collusive

lawsuit which they immediately settled for the purpose of obtaining a federal judgment which the

Plaintiff claims preempted and eliminated the Intervenors pre-existing state Superior Court

lawsuit.

                                    The Identity of the Intervenors

The Intervenors are fifteen property owners who own property immediately abutting or in close

vicinity to the Town property on which the cellular tower is proposed. On March 19, 2019, the

Intervenors filed a complaint in the Barnstable Superior Court challenging a zoning variance

issued by the Town’s Zoning Board of Appeals which authorized construction of a cellular tower

on the Town property which was 116 feet higher than that allowed under the Town’s Zoning



1
 The Intervenors are the plaintiffs in the Massachusetts Superior Court proceeding and are: Dennis Scannell,
Dianne Scannell, Peter Michaelson and Lorraine Michaelson as trustees of the Michaelson Trust, Michael Ronhock,
Teresa Ronhock, Robert Robello, Dawn Robello, Robert Nelson, Debra Nelson, Margo Cutter, Dana Robert, Lauren
Robert, Christopher McDonald and Jennifer McDonald.

                                                      2
         Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 3 of 14



Bylaw. See Barnstable Superior Court Civil Docket No. 1972CV0130. A copy of the Complaint

in that matter is attached as Exhibit One. The Plaintiff Blue Sky is a defendant in the Barnstable

Superior Court proceeding.



                                   Factual and Procedural Background

In May, 2017, the Town of Mashpee in a move to increase Town revenues issued a request for

proposals to install a cellular tower on Town property adjacent to the Intervenors’ lands. See

Complaint (#1) at para. 12 and Agreement for Judgment (#12), at p. 2 (third recital or “whereas”

clause). Blue Sky was the successful bidder. No study was performed prior to the request for

proposals that determined that the Town property was the ideal location for a cellular tower.2



In May, 2018, Blue Sky applied to the Mashpee Planning Board for a special permit and was

referred to the Cape Cod Commission, a regional land use agency, for review. See Complaint at

paras. 79-81. Contrary to the assertions of Blue Sky in the Complaint and Agreement for Judgment,

the Cape Cod Commission’s consultant and the Commission, itself, made no findings relevant to

the Telecommunications Act of 1996, (“Telecommunications Act”), but, rather, specifically stated

that the Commission’s standards differed from those of federal law. See Report of Isotrope

Wireless to Cape Cod Commission, dated August 10, 2018 (“Isotrope Report” and copy attached




2
  The Complaint in this matter falsely asserts that “Verizon Wireless had unsuccessfully attempted to secure a site in
the area of the Proposed Site.” Complaint (#1) at para. 64. However, Verizon Wireless had a five year lease in 2013
that could be extended for 20 more years for a nearby property. See Document No. 1,229,499 recorded in the in the
Barnstable Registry District of the Land Court (copy attached as Exhibit Two). In certain matters such an assertion
might be excused, but, in this matter, Verizon Wireless was represented by the same attorneys (Duval and Klasnick)
as Blue Sky in this matter and, therefore, it is inexcusable that the prior Verizon lease was not disclosed. Compare
Complaint (#1) p. 21 (signed by Edward Duval of Duval and Klasnick) with Exhibit Two, p. 1 (lease recorded by
Daniel Klasnick of Duval and Pastel).

                                                          3
       Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 4 of 14



as Exhibit Three), at p. 6 (“Note that the determination of a ‘coverage or capacity problem’ is not

necessarily the same as a determination of a ‘coverage gap’ under federal law.”)



Further, the Isotrope Report described the proposed location as unusual and, specifically with

respect to Verizon’s (tenant of Blue Sky) network, stated:

       The proposed site is on the southern edge of coverage from existing the Mashpee
       site about 1.5 miles to the north, Ordinarily, wireless carriers prefer to place new
       facilities in the middle of the area of poorest service. This would be about 3/4 mile
       south of the proposed site near the intersection of Hush Road and Great Oak Road.

Isotrope Report (Ex. 3), at p. 7.



Unsurprisingly, the location stated in the Isotrope Report is immediately adjacent to the location

which Verizon had under lease from 2013 to 2018. See Exhibit Two, at p. 10 (showing the area

near the intersection of Hush and Great Oak Roads). Similarly, the Isotrope Report notes that T-

Mobile’s (another tenant of Blue Sky) “dominant coverage needs are substantially to the south of

the proposed site.” Id. at p. 8. With respect to the Telecommunications Act, the Isotrope Report

stated: “Assuming there is what courts would consider to be a gap in service, there would have to

be alternatives for the applicant’s tenants to the proposed tower.” Id. at p. 9. Thus, while the

Commission did approve the tower, the Commission did not make any findings relevant to the

Telecommunications Act and its consultant’s report was highly skeptical of the Town property

having appropriate characteristics to be the sole appropriate site.




                                                 4
           Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 5 of 14



Upon remand to the Town, the Town determined that the Town Property was not within a wireless

overlay district and a zoning variance was required.3 As such, Blue Sky withdrew its request for a

special permit so that it could first apply for a zoning variance.



On January 10, 2019, Blue Sky filed a petition with the Mashpee Zoning Board of Appeals

requesting a dimensional variance for the construction of a tower which was at least 116 feet higher

than that allowed under the Mashpee Zoning Bylaw. Ex. 1 (Superior Court Complaint) at p. 4,

para. 12. On February 13, 2019, the ZBA voted unanimously to grant the variance to Blue Sky and

the decision was filed with the Mashpee Town Clerk on February 27, 2019. Ex. 1, at p. 15. On

March 19, 2019, the Intervenors filed an action in Barnstable Superior Court challenging the

ZBA’s grant of the variance to Blue Sky which remains pending. Ex. 1; see Ex. 1, p. 1 (time stamp

of filing).4



On August 2, 2019, Blue Sky refiled its special permit application which was ultimately denied

resulting in this proceeding. Complaint at pp. 13-16, paras. 112-136.



The Complaint in this matter was filed on November 13, 2019. The Complaint was served on the

Town Manager on December 2, 2019 (#4, Return of Summons as to Town), but not served on the



3The history of that determination could give rise to multiple conspiracy theories. That is in 1998, the Mashpee Town
Meeting amended its zoning bylaw so that the Town’s property was excluded from the wireless overlay district.
However, the Town did not properly codify the 1998 zoning amendment such that it appeared that the Town property
remained in the overlay district. Only after significant public outcry and the public release of the Attorney General’s
approval of the 1998 zoning amendment, did the Town admit that the Town property where the cellular tower was
proposed was not located in the wireless overlay district. See also Complaint (#1) at pp. 12, paras. 97-103.
4
    See also Complaint (#1) at p. 13, paras. 107-111.



                                                          5
        Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 6 of 14



Planning Board or its members until December 23, 2019. (#5-#10, Return of Summons as to

Planning Board and each of its members). Notwithstanding the intervening holidays, the Town

and Blue Sky filed an “Agreement for Judgment” including a proposed judgment only fifteen (15)

days later on January 7, 2020. (#12).



On January 8, 2020, this Court signed the proposed judgment. (#13) (“Judgment”). And, on the

following day (i.e., January 9, 2020), Counsel for BlueSky sent an email forwarding the

“Agreement for Judgment” and the Judgment and, in the email, stated:5

        The Agreement for Judgment and Final Judgment states that in compliance with
        the Town of Mashpee Zoning Bylaws mandate for adherence to the TCA, a
        variance is not necessary and the Final Judgment shall operate to approve the tower
        at 150 feet as shown on the attached plans. This federal court decision renders the
        pending appeal in Superior Court moot.

Copy of email attached as Exhibit Five.



Contrary to the assertions in the email, the Final Judgment signed by the Court says absolutely

nothing about “compliance with the Mashpee Zoning Bylaws” or that a “variance is not

necessary.” Such language is only found in the Plaintiff’s Agreement for Judgment and is wholly

absent from the Court’s Judgment.

                                             Legal Argument

        A.      Standards for Motions to Intervene.

Motions to intervene are governed by Fed. R. Civ. P. 24. Motions to Intervene may be made as of

right, or by permission of the court. See Fed. R. Civ. P. 24 (a) and (b). Whether the motion is made


5
 The short timing between service and filing of the Agreement for Judgment is unsurprising as the Town of
Mashpee apparently was already working with Blue Sky on settlement before the lawsuit was even served on the
Planning Board. Memorandum from Rodney Collins, Town Manager, to Planning Board, dated December 3, 2019
(Copy attached as Exhibit Four).

                                                      6
        Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 7 of 14



by right or by permission, the motion must be timely, such that the original parties' rights will not

be prejudiced. See, Fed. R. Civ. P. 24(a) and (b). Motions to intervene by right must be permitted

if the movant, "claims an interest relating to the property or transaction that is the subject of the

action, and is so situated that disposing of the action may, as a practical matter, impair or impede

the movant's ability to protect its interest unless existing parties adequately represent that interest."

Fed. R. Civ. P. 24(a)(2).



        B.      The Intervenors' Motion is Timely Even
                Though Filed After Entry of Judgment

In determining timeliness, no rigid formula exists to determine whether an application to intervene

is timely. In fact, the determination of timeliness is contextual, and should not be used as a tool of

retribution to punish the tardy, would-be intervenor. See, Ross v. Marshall, 426 F.3d 745, 754 (5th

Cir., 2005). The "timeliness requirement is often applied less strictly with respect to intervention

as of right." R & G Mortgage Corporation v. Federal Home Loan Mortgage Corporation, 584

F.3d 1, 7 (2009). In conducting a timeliness inquiry, there are "no ironclad rules about just how

celeritously in terms of days or months, a person must move to protect himself after he has acquired

the requisite quantum of knowledge." Id. "The timeliness inquiry centers on how the putative

intervenor has acted once he received actual or constructive notice of the impending threat." Id.



Courts normally consider four factors to inform the timeliness inquiry: "(i) the length of time that

the punitive intervenor knew or reasonably should have known that his interests were at risk before

he moved to intervene; (ii) the prejudice to existing parties should the intervention be allowed; (iii)

the prejudice to the putative intervenor should intervention be denied; and (iv) any special

circumstances militating for or against intervention." R & G Mortgage Corp. v. Federal Home

                                                   7
         Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 8 of 14



Loan Mortgage Corp., 584 F.3d 1, 7 (2009). Each of the foregoing factors must be appraised in

light of the posture of the case at the time the motion is made. Although "motions to intervene that

will have the effect of re-opening settled cases are regarded with particular skepticism . . . . A

motion to intervene is timely if it is filed promptly after a person obtains actual or constructive

notice that a pending case threatens to jeopardize his rights are timely." Id. at 7-8. The touchstone

in determining timeliness is "the status of the litigation at the time of the request for intervention[.]"

Id. at 7.



The Intervenors satisfy all four of the timeliness considerations. The Intervenors have filed their

motion within twenty one days after they learned that Blue Sky was claiming that the Judgement

issued by this Court acted to render their Superior Court appeal of the variance moot. In this regard,

it should be noted that the Complaint in this matter did not request that the Court take any action

regarding the Barnstable Superior Court appeal and, therefore, Intervenors could not be on notice

that the case would impact their pending action until the receipt of the email.6



The prejudice to existing parties by intervention is minimal. While post-judgment intervention is

often denied as untimely due to prejudice to existing parties, “[a]s a general rule, prejudice to

existing parties is less likely in a case where post-judgment intervention does not seek to disturb

the core judgment, but merely to reconfigure an ancillary term.” Banco Popular v. Greenblatt, 964

F.2d 1227, 1232 (1st Cir., 1992) (citations omitted). Here, the Intervenors do not seek to address

the core issue of the litigation which was overturning of the Planning Board’s denial of a special


6
  The closest statement in the “requests for relief” is a request that “the [Planning] Board and the Town of Mashpee
[be required] to grant any and all necessary zoning approvals.” Complaint (#1), at p. 21 (5th request for relief). Since
the zoning variance had already been issued, this request had no bearing on it because it did not require Mashpee to
perform any act that it had not previously performed.

                                                           8
         Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 9 of 14



permit, but, rather, only seek to address the ancillary issue of whether the Judgment entered by the

federal court acted to eliminate the Intervenors ongoing challenge in Massachusetts Superior Court

to the variance issued by the Mashpee Zoning Board of Appeals in February, 2019. It should be

noted that the Intervenors would be “necessary parties” if this proceeding aimed to impact their

rights7 and it would have obvious to the District Court that the Intervenors were “necessary parties”

if Blue Sky and the Town had expressly stated to the Court that this proceeding was intended to

foreclose the Intervenors’ Superior Court case.



As the United States Court of Appeals for the First Circuit has noted, intervention motions

involving ancillary matters are not “rare” and often occur years after a judicially settlement or

consent decree has been entered:

         It is also important to note that post-judgment intervention is not altogether rare.
         Numerous courts have allowed third parties to intervene in cases directly analogous
         to this one, many involving delays measured in years rather than weeks. E.g.,
         Wilson v. American Motors Corp, 759 F.2d 1568 (11th Cir., 1985) (third party
         member permitted to intervene after judicially approved settlement in order to
         challenge a seal on court documents); FDIC v. Ernst Ernst, 677 F.2d 230 (2d Cir.,
         1982) (third party permitted to intervene and challenge a stipulated confidentiality
         order two years after a judicially approved settlement); Olympic Refining Co. v.
         Carter, 332 F.2d 260 (9th Cir., 1964) (third party permitted to challenge a protective
         order three years after the underlying litigation had terminated), cert. denied, 379
         U.S. 900, 85 S. Ct. 186, 13 L. Ed. 175 (1964); Mokhiber v. Davis, 537 A.2d 1100,
         1104-06 (D.C., 1988) (third party permitted to intervene four years after a
         judicially-approved consent decree in order to challenge a protective order); c.f.
         United Airlines v. McDonald, 432 U.S. 385, 97 S. Ct. 2464, 53 L. Ed. 423
         (1977)(permitting post-judgment intervention for purposes of appeal).


     7
       More specifically, if this proceeding and the Judgment were intended to end the Superior Court lawsuit, the
  Intervenors are “necessary parties” because they have “an interest relating to the subject matter of the action and
  [are] so situated that disposing of the action in [their] absence may; (i) as a practical matter impair or impede [their]
  ability to protect the interest . . . .” Fed. R. Civ. P. 19(a)(1)(B). In other words, the Intervenors have an existing
  lawsuit in Superior Court regarding a variance granted by the ZBA. See G.L. ch. 40A, Sec. 17 (allowing persons
  “aggrieved” by a decision to grant a variance to appeal that decision to the Superior Court). The Intervenors’ ability
  to prosecute that lawsuit will be impeded and essentially eliminated if the Judgment has the effect of ending the
  lawsuit.

                                                            9
       Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 10 of 14



Public Citizen v. Liggett Group, Inc., 858 F. 2d 775, 785 (1st Cir., 1988)


In this matter, the Intervenors have moved to intervene solely because Blue Sky has asserted that

the Judgment ends their Superior Court case. As such, prejudice to Blue Sky is essentially non-

existent as the Intervenors solely desire that the District Court determine an issue that Blue Sky

seeks to impose upon the Intervenors in the Superior Court action without any explicit action by

the federal court on that issue.



The harm to the Intervenors if this motion is denied is significant. Over the years, the Intervenors

sought to maintain their neighborhood as a residential area and have attended multiple hearings of

Town boards regarding the proposed cellular tower. When the ZBA granted a variance, the

Intervenors appealed that decision. If the Intervenors are not allowed to intervene and Blue Sky’s

interpretation of the Judgment is upheld, then Intervenors’ ability to prosecute their appeal of the

variance issued by the ZBA to Blue Sky will be eliminated. Furthermore, the Town has a vested

interest in ensuring that the cellular tower is constructed on its land as it will obtain revenue from

leasing the land to Blue Sky. As such, the Town appears to have collusively decided to end this

lawsuit by a judgment solely in an attempt to derail the Superior Court. More specifically, the

Town could have simply settled this proceeding under the authorities grated by their bylaws to

allow construction. See Agreement for Judgment at p. 4 (third and fourth recital or “whereas”

clauses). However, the Town and Blue Sky entered into an Agreement for Judgment apparently so

that they could attempt to use the Judgment issued following it as judicial “seal of approval” for

the purpose of attempting to end the Intervenor’s Superior Court appeal of the zoning variance.




                                                 10
        Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 11 of 14



Finally, special circumstances exist for allowing intervention at this time. In this particular matter,

the Town has a financial interest in the construction of the cellular tower. As such, it has never had

a desire to defend the decision of its independent board nor submit evidence to contradict the

claims of the Blue Sky and tenants regarding whether a “significant gap” in coverage exists.8




      C.          The Disposition of this Matter Will Impair or Impede the Intervenors'
                  Ability to Protect Their Interests

The Intervenors should be allowed to intervene as a matter of right as the instant litigation affords

the Intervenors their only opportunity to protect their interests in the Planning Boards' decision

and the Superior Court litigation as the Town has wholly abdicated its defense of the instant matter.

See NexTel Communications of the Mid Atlantic, Inc. v. Town of Hanson, 311 F.Supp.2d 142, 161

(D.Mass. 2004) (cell tower matter allowing intervention on the basis that the town may not

adequately represent abutters' interests given the potential for possible settlement with the

Town). In order to intervene as a right under Rule 24(a)(2), "a perspective intervenor must meet

four conditions: 1) a timely motion, 2) an interest relating to the property or transaction which is

the subject of the action, 3) a risk that the action may impair the intervenors' ability to protect its

interest, and 4) lack of adequate representation by existing parties." Id. at 150; citing Travelers

Indem. v. Dingwell, 884 F.2d 629, 637 (1st Cir. 1989).




8
 If necessary, the Intervenors would submit evidence not only on alternative sites, but, also, evidence that the
Peninsula Council, Inc., which represents landowners in the majority of the area of the alleged coverage gap have
obtained proposals within the last year for installing an outdoor distributed antenna system that would provide 5G
wireless service by installing small antennas throughout the area and as alternative to the Blue Sky tower and fully
eliminate any gap.

                                                         11
       Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 12 of 14



The timeliness of the Intervenors’ motion has been previously addressed. The Massachusetts

federal district court also has held, in the context of a cell tower zoning case, that the second and

third elements (the interest relating to the property or transaction which is the subject of the action

and a risk that the action may impair the Intervenors' ability to protect its interest), are established

when a proposed intervenor is an abutter. See, Id. (an "abutter has an interest in preventing an

expansion of nonconforming use on abutting property."). The Intervenors are abutters and/or live

in close proximity to the Town property where the tower will be located. Ex. 1 (Complaint) at p.

2, para. 3. Further, the Intervenors have an existing lawsuit which Blue Sky claims has essentially

been eliminated by the Judgment. Thus, the Intervenors’ have an interest in the

property/transaction which is the subject of action and that interest will be impaired by the

Judgment.



With respect to the final element, the First Circuit adopted a three factor test in considering a

motion to intervene as a right. The three factor test is, "1) are the interests of a present party in the

suit sufficiently similar to that of the absentee such that the legal arguments of the latter will

undoubtedly be made by the former; 2) is that present party capable and willing to make such

arguments; and, 3) if permitted to intervene, would the intervenor add some necessary element to

the proceedings which would not be covered by the parties in the suit?" United Nuclear Corp. v.

Cannon, 696 F.2d 141, 144 (I" Cir. 1992). An intervenor need only show that representation may

be inadequate, not that it is inadequate. Conservation Law Foundation of New England, Inc. v.

Mosbacher, 966 F.2d 39, 44 (1st Cir. 1992). In NexTel, the Court found that "an uncompromising

opposition to construction of any" cell tower may add the "necessary element to the proceedings

which would not be covered by the parties in the suit." NexTel, supra at 152. The Court further


                                                   12
       Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 13 of 14



found that the Intervenors may establish inadequate representation based on the threat of the Town

dropping opposition to the construction of the cell tower in exchange for consideration. Id. For

these reasons, the First Circuit has suggested recent cases that abutting landowners should, as a

general matter, be permitted to intervene in federal actions brought under the [Telecommunications

Act]." See, Id. at 153; citing Metheny v. Becker, 352 F.3d 458, 462 (1st Cir. 2003) and Brehmer v.

Planning Board, 238 F.3d 117, 119, note 2 and 122 (1st Cir. 2001).



Given that the Town owns the property where the cell tower will be built and has settled this

proceeding, the Town cannot be said to represent the interests, nor is the Town capable and willing

to make any arguments against the construction of the cell tower. Finally, given that Blue Sky has

settled with the Town (who through its ZBA is also a defendant in the Superior Court proceeding)

in a manner which allows it to take the position that the Judgment eliminates the Superior Court

variance proceeding, the Intervenors provide a necessary element as to the effect of the Judgment

which is “not be covered by the parties to the suit.”



       D.      Intervenors Should be Considered Defendants

Fed. R. Civ. 24(c) requires that the Intervenors must provide a pleading which "sets out the claim

or defense for which intervention is sought." Intervenors seek to be joined as Defendants and have

attached a proposed answer as Exhibit Six.




                                                 13
       Case 1:19-cv-12333-RGS Document 15-1 Filed 01/31/20 Page 14 of 14




                                             Conclusion

The four elements necessary to allow intervention as of right under Rule 24(a) are present:

Intervenors’ motion is timely; the Intervenors have a clear and concrete interest relating to the

subject matter of this case; the Intervenors are at risk that this action may impair their ability to

protect their interests, and the Intervenors currently lack adequate representation by the existing

parties. This Court should allow the Intervenors to intervene or, if it denies the Motion to Intervene,

this Court should state that the Judgment has no impact on the Superior Court proceeding.



                                               Respectfully Submitted,

                                               /s/ Paul Revere, III
                                               Paul Revere, III
                                               (BBO #636200)
                                               Attorney for Intervenors
                                               Law Offices of Paul Revere, III
                                               226 River View Lane
                                               Centerville, Massachusetts 02632
                                               (508) 237-1620
                                               revereiii@aol.com
Dated: January 30, 2020


I hereby certify that this document filed through the CM/ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing.


                                               /s/Paul Revere, III
                                               Paul Revere, III




                                                  14
